Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Claims 9-16 in the reply filed on 8/23/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II are combination-subcombination rather than intermediate-final product.  This is not found persuasive because the kit of Group I is not a combination of the two subcombinations of Groups II and III as they are not connected together, but is instead a final product made by packaging together two intermediate products which have separate utility and are each separately useful to make other than the final product. Applicant’s arguments are therefore not convincing. Claims 1-8 of Group I and Claims 17-20 of Group III are therefore treated as withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the wheel” (multiple time). This limitation lacks antecedent basis. Examiner has interpreted this to mean “the rotating caster element”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsch (US 5,727,284), herein referred to as ‘284, in view of Applicant’s Admitted Prior Art (specification paragraph [0026] “conventional caster wheel locks to secure a caster….in a known fashion”), herein referred to as APA.


‘284 further discloses wherein the tubular table coupling bracket (201b) includes an open top end (as seen in Figure 7) vertically below a top edge of the rotating caster element (20, as seen in Figure 9) and a lower end positioned less than ½ of the radius of the rotating caster element (20) above the ground (as seen in Figure 9) whereby the tubular table coupling bracket (201b) is configured to receive the conventional table leg (2) therein such that a terminal end of the conventional table leg is positioned less than ½ of the radius of the rotating caster element (20) above the ground (as seen in Figure 9); and a coupling arm (210) integral (it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973), see MPEP 2144.04. ‘284 discloses a construction united by fastening via member 220) with the tubular table coupling bracket (201b) and extending vertically above the open top end of the tubular table coupling bracket to the caster assembly (as seen in Figure 9).
‘284 does not disclose wherein the caster assembly includes caster locks for securing the caster and table in place. APA indicates that caster wheel locks are known in the art (Applicant’s paragraph [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply caster locks as taught by APA to the caster wheel 
For Claim 10, ‘284 further teaches the low profile caster according to claim 9 wherein the rotating caster element (20) includes a wheel (20) on an axle (26).
For Claim 11, ‘284 further teaches the low profile caster according to claim 10 wherein the tubular table coupling bracket (201b) and integral coupling arm (210) are metal (wherein the adapters are disclosed as being made of a rigid material such as aluminum or steel, which are metal) and wherein the coupling arm (210) includes a horizontally extending portion (top of 210 as seen in Figure 9) extending from the caster assembly and a downwardly extending portion extending from the horizontally extending portion to the open top end of the tubular table coupling bracket (as seen in Figure 9).
For Claim 12, ‘284 further teaches the low profile caster according to claim 11, wherein the tubular table coupling bracket (201b) extends vertically above the wheel axle (as seen in Figure 8).
For Claim 13, ‘284 further teaches the low profile caster according to claim 12, wherein the tubular table coupling bracket (201b) includes a set screw (212, 214) capable of being selectively engaged with the table leg (2).
For Claim 14, ‘284 further teaches the low profile caster according to claim 9 wherein the tubular table coupling bracket (201b) and integral coupling arm (210) are metal (wherein the adapters are disclosed as being made of a rigid material such as aluminum or steel, which are metal) and wherein the coupling arm (210) includes a horizontally extending portion (top of 210 as seen in Figure 9) extending from the caster assembly and a downwardly extending portion extending from the horizontally extending portion to the open top end of the tubular table coupling bracket (as seen in Figure 9).

For Claim 16, ‘284 further teaches the low profile caster according to claim 9, wherein the tubular table coupling bracket (201b) includes a set screw (212, 214) capable of being selectively engaged with the table leg (2).
Response to Arguments
Applicant's arguments filed 12/20/20 have been fully considered but they are not persuasive.
Applicant argues that ‘284 teaches away from the integral structure. This is incorrect. ‘284 teaches the bracket and arm member as integral because it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973), see MPEP 2144.04. ‘284 discloses a construction united by fastening via member 220. Applicant’s arguments are therefore not convincing.
Applicant argues that ‘284 teaches away from locks. This is incorrect. ‘284 teaches that it is desirable for a table to which the casters is attached to remain stationary. As such, combining locks as disclosed by Applicant’s Admitted Prior art would allow the table to remain stationary and prevent them from inadvertently moving. The mere fact that ‘284 also teaches pivoting the caster upward to allow the table to remain stationary at its original height does not negate the fact that it would be desirable to occasionally want the table to remain stationary without altering the height. Such as when moving the table to an intermediate location where it may be inadvertently moved, but where height is not an issue, so a faster locking mechanism could be utilized. Applicant’s arguments are therefore not convincing.
Applicant argues that ‘284 does not teach or suggest the location of the upper end of the tubular bracket. This is incorrect. Examiner has addressed the newly added limitations in the 
Applicant further argues generally that ‘284 teaches away from the claimed arrangement, but makes not specific argument as to which features are not disclosed or are taught away from. Applicant’s arguments are therefore not convincing.
Applicant further argues that claims 11 and 14 further define particulars of the arm that are not taught by the prior art. This is incorrect as outlined in the above rejection with respect to claims 11 and 14. Applicant’s arguments are therefore not convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art references US 2458595, US 6408482, US 7213820, and US 7383612, all disclose similar caster assemblies for positioning a piece of furniture to which the caster is attached at a lower position than a top of the wheel assembly creating low profile casters that only minimally increase the furniture to which they are attached. These references are considered pertinent to applicant’s disclosure but have not been relied upon in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677